DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are cancelled. 
	Claims 16-19 and 21-35 are under consideration. 
	Claim 20 is withdrawn. 

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Claim Objections
Claim 22 is objected to because of the following informalities: 
“wherein the second material layer comprises the second material layer comprises” should be “wherein the second material layer comprises”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19, 23-29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20120122029 A1, published 2012) in view of Sano (US 5965328 A, published 1999) and Yamaguchi (US 20080038927 A1, published 2008).
Regarding claims 16-17, 19, 23-29, and 32-34, Kudo teaches a photoimageable underlayer (photoresist of instant claim) for use below a photoresist (top coat of instant claim) [0001] and above a semiconductor substrate [0033]. Kudo further teaches the use of an organic layer beneath the underlayer and above the substrate, as well as a multilayer system, which would be obvious to a person of ordinary skill in the arts that may have additional layers between the substrate and the organic layer, for example a planarizing layer or underlying structures resulting in a nonplanar topography [0033, 0039], which reads on the first and second material layers of the instant claim. Kudo teaches the use of acid labile groups in a photoresist composition [0023]. Kudo also teaches exposing and developing both the photoresist and underlayer to form a pattern with both [0050], then subsequent etching after forming the patterned bilayer resist system [0038], which reads on the claimed limitation of patterning both layers and etching the underlying material layer. Kudo further teaches the use of quenchers and photoacid generators in photoresist compositions [0030].  
Kudo does not teach that the photoresist would have a higher etch resistance than the underlying underlayer. Yamaguchi teaches reducing that reducing the thickness of the photoresist (top coat) can enhance resolution, as well as the use of a thick lower resist layer with a thin upper resist layer [0004-0005]. Yamaguchi teaches that the underlayer typically has lower etch resistance than the upper resist layer [0005-0006].  Though not explicitly stated, the upper resist etch resistance would be expected in the art to be much greater than 15% greater than the underlayer when used to act as an etch mask for the underlayer, otherwise the thin upper resist would not be able to sufficiently act as a mask for the underlayer.  It would be obvious to a person of ordinary skill in the arts that applying the underlayer teachings of Yamaguchi to the multilayer system of Kudo would result in expected and comparable results, and may allow for a higher resolution mask as taught by Yamaguchi. 
 Kudo also does not teach the polymer composition of the upper resist layer having functional units with high etch resistance. Sado teaches a photosensitive resin (photoresist) compound that may preferably contain two or more of comonomers butadiene and methyl methacrylate [col 5 lines 1-4], which contains functional units with high etching resistance (such as the tertiary carbon in the methyl methacrylate) as well as the claimed polymer structures for use in the top coat composition. The polymer compositions taught by Sado also has high content and though not explicitly stated, would be expected to be greater than 50% by weight. Sado further teaches acid labile groups including methacrylic acid, a known carboxylic acid [col 3, lines 52-55]. It would be obvious to a person of ordinary skill in the arts that the use of the resin of Sado as the upper resist layer of Kudo would result in a comparable and expected multilayer system.
Regarding claim 18, Kudo teaches the use of extreme UV radiation [0037].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20120122029 A1, published 2012) in view of Sano (US 5965328 A, published 1999) and Yamaguchi (US 20080038927 A1, published 2008) as applied to claims 16-19, 23-29, and 32-34 above, and further in view of Cheng (US 20100009132 A1, published 2010).
Regarding claim 21, Kudo does not teach the use of a BARC layer or a spin-on carbon layer, though it does teach a planar substrate [0033]. Yamaguchi teaches additional layers between the substrate and the resist including a BARC layer [0014-0016, fig 1-3]. Cheng then teaches use of spin on carbon as a planarization layer below a BARC layer and above a substrate [0046].  It would be obvious to a person of ordinary skill that using the spin on carbon BARC of Cheng in the multilayer system of Kudo would have comparable and expected results, functioning as an antireflective coating below the photoresist layer.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20120122029 A1, published 2012) in view of Sano (US 5965328 A, published 1999) and Yamaguchi (US 20080038927 A1, published 2008) as applied to claims 16-19, 23-29, and 32-34 above, and further in view of Choi (US 20050142855 A1, published 2005).
Regarding claim 22, Kudo does not teach the use of a BARC layer or a spin-on carbon layer, though it does teach a planar substrate [0033].  Yamaguchi teaches additional layers between the substrate and the resist including a BARC layer [0014-0016, fig 1-3].  Choi teaches a BARC composition comprising a cross-linkable resin with hydroxide or equivalent groups (polar groups), a cross-linking agent, and a chromophore [0019-0020].  It would be obvious to a person of ordinary skill that using the BARC composition of Choi in the multilayer system of Kudo would have comparable and expected results, functioning as an antireflective coating below the photoresist layer.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20120122029 A1, published 2012) in view of Sano (US 5965328 A, published 1999) and Yamaguchi (US 20080038927 A1, published 2008) as applied to claims 16-19, 23-29, and 32-34 above, and further in view of Hung (US 20170033218 A1, published 2017).
Regarding claims 30-31, Kudo does not explicitly teach a BARC layer. Yamaguchi teaches additional layers between the substrate and the resist including a BARC layer [0014-0016, fig 1-3]. Hung teaches using a silicon oxide as an anti-reflective coating [0018]. It would be obvious to a person of ordinary skill in the arts that the use of silicon oxide as a BARC material would have expected and comparable functionality when applied to the multilayer system of Kudo.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20120122029 A1, published 2012) in view of Sano (US 5965328 A, published 1999) and Yamaguchi (US 20080038927 A1, published 2008) as applied to claims 16-19, 23-29, and 32-34 above, and further in view of Hatakeyama (US 20150234274 A1, published 2015).
Regarding claim 35, Kudo does not teach the thicknesses of the instant claim. Yamaguchi teaches reducing that reducing the thickness of the photoresist (top coat) can enhance resolution, as well as the use of a thick lower resist layer with a thin upper resist layer [0004-0005], so it would be advantageous to have a thicker lower resist layer than an upper resist layer. Hatakeyama teaches another bilayer resist system with a top coat thickness of 2-200nm (preferably 5-50nm) and a lower resist layer thickness of 5-500nm (preferably 10-300nm) [0065-0066] which overlaps the rangers of the instant claim. Hatakeyama provides an example with a lower resist thickness of 50nm (within the claimed range) and a top coat thickness of 20nm. Though the top coat in the example is above the claimed range, it would be obvious to a person of ordinary skill in the arts that a thinner top coat of 5-10nm would function predictably and falls within the preferred range of Hatakeyama.

Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160181100-A1, US-6737222-B2, US-20150382473-A1, US-20170092487-A1, US-20070196773-A1, and US-20190189428-A1 each teach aspects of similar resist compositions and/or structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737     /DUANE SMITH/                                                Supervisory Patent Examiner, Art Unit 1737